                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORHTERN DIVISION

TAVARIS HINKLE, #229 316,                    )
                                             )
       Plaintiff,                            )
                                             )
       v.                                    )   CIVIL ACTION NO. 2:16-CV-912-ALB
                                             )
OFFICER K. CHAPPELL, et al.,                 )
                                             )
       Defendants.                           )


                                             ORDER

       This case is before the court on a Recommendation of the Magistrate Judge entered on

August 6, 2019. (Doc. 30). There being no timely objection filed to the Recommendation, and

upon an independent review of the file, the Recommendation is ADOPTED, and it is hereby

       ORDERED that this case is DISMISSED without prejudice for Plaintiff’s failures to

comply with the order of the court and to prosecute this action.

       Final Judgment will be entered separately.

       DONE and ORDERED this 28th day of August 2019.



                                                  /s/ Andrew L. Brasher
                                             ANDREW L. BRASHER
                                             UNITED STATES DISTRICT JUDGE
